Citation Nr: 0516555	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-36 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
status-post meniscal tear of the right knee.

2.  Entitlement to a compensable evaluation for residual 
surgical scars of the right knee.

3.  Entitlement to an evaluation in excess of 10 percent for 
status-post right ring finger avulsion injury.

4.  Entitlement to a compensable evaluation for residual scar 
on the right ring finger.

5.  Entitlement to an evaluation in excess of 10 percent for 
right ankle sprain.

6. Entitlement to service connection for residuals of a left 
knee injury.

7.  Entitlement to service connection for sinusitis.

8.  Entitlement to service connection for arthritis of 
multiple joints.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1996 to June 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which increased the veteran's right 
knee disability to 10 percent; continued a noncompensable 
evaluation for surgical scars on the right knee; increased 
the evaluation for a post-operative right ring finger 
disability to 10 percent; continued a noncompensable 
evaluation for surgical scar on the right ring finger; 
granted service connection for a right ankle disability (10 
percent).  That rating decision also denied service 
connection for sinusitis, a left knee injury, and arthritis 
of multiple joints.

According to a memorandum submitted by the veteran's 
representative in June 2002, the veteran requested an annual 
clothing allowance.  This matter is referred to the RO for 
further development.  

The issues of entitlement to an evaluation in excess of 10 
percent for status-post meniscal tear of the right knee, 
entitlement to a compensable evaluation for residual surgical 
scars on the right knee, entitlement to an evaluation in 
excess of 10 percent for post-operative right ring finger 
avulsion injury, entitlement to a compensable evaluation for 
residual scar on the right ring finger, and entitlement to an 
evaluation in excess of 10 percent for right ankle sprain are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  Service medical records show treatment for acute and 
transitory left knee sprain that resolved with treatment.  
Medical evidence fails to show a currently diagnosed left 
knee disability.

3.  Service medical records show treatment for acute and 
transitory sinusitis that resolved with treatment.  Medical 
evidence fails to show a current diagnosis of sinusitis.  

4.  Medical evidence fails to show a diagnosis of arthritis 
of multiple joints.  Arthritis of the right knee, which was 
present in service, is traumatic in nature and associated 
with the veteran's service-connected right knee disability.  


CONCLUSIONS OF LAW

1.  Chronic residuals of a left knee injury were not incurred 
or aggravated during active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  Sinusitis was not incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

3.  Arthritis of multiple joints was not incurred or 
aggravated during active service and may not be presumed to 
have been incurred therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
September 2001.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. 
App. Apr. 14, 2005).  In addition, by virtue of the rating 
decision on appeal, the November 2001 statement of the case 
(SOC) and the October 2003 SOC, he was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking.  He was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
the October 2003 SOC.  

Finally, with respect to element (4), the Board notes that 
the RO's September 2001 letter contained a request that the 
veteran notify VA of any additional evidence concerning the 
appeal, not already of record, that pertains to the claims.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.

The Board is mindful that in concluding that the VCAA notice 
requirements are satisfied, it has relied on communications 
other than the RO's formal VCAA notice letter to the veteran.  
At bottom, what the VCAA seeks to achieve is to give the 
veteran notice of the elements outlined above.  Once that has 
been done, irrespective of whether it has been done by way of 
a single notice letter, or via more than one communication, 
the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004); Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Apr. 14, 2005).  

The Board also finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  See Mayfield, 
supra.  Although VCAA notice was not given prior to the 
November 2000 initial adjudication, the veteran subsequently 
received content-complying notice and proper VA process as 
described above.  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

The claims folder contains service medical records.  The 
veteran was afforded an examination for VA purposes in 
October 2001, provided by QTC Medical Services.  Accordingly, 
the Board finds that VA has satisfied its duty to notify and 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini II, 
supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Service connection claims

The Board has reviewed all evidence in the veteran's claims 
folder, which includes, but is not limited to, service 
medical records and an October 2001 examination report.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show.  

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Generally, there must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 

When a chronic disease, such as arthritis, becomes manifest 
to a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).


Service connection claim for residuals of a left knee injury

The veteran asserts that he is entitled to service connection 
for a left knee injury.  On review of the claims folder, 
there is no objective evidence establishing that the veteran 
has a current left knee disability.  On examination in 
October 2001, the veteran complained of pain in the left 
knee, as well as swelling, popping, and mild instability.  
Examination, to include various tests and x-rays, of the left 
knee was within normal limits.  There was no evidence of 
heat, redness, swelling, effusion, abnormal movement, 
instability, or weakness of the left knee.  The examiner 
concluded that there were no objective findings present to 
render a diagnosis pertinent to the left knee.  The veteran 
has not submitted any evidence showing that he has a current 
left knee disability.  Without a currently diagnosed 
disability, service connection may not be granted.  See 
Brammer, supra.  

The Board acknowledges that the veteran sustained a left knee 
medial collateral ligament (MCL) sprain while playing 
football in service.  (See September 1996 treatment record).  
Magnetic resonance imaging scan dated in October 1996 showed 
a healing MCL, and a follow-up showing improvement was 
conducted the following year.  Subsequent service medical 
records fail to show any complaints, treatment, or diagnoses 
pertinent to the left knee.  Consequently, the Board finds 
that the veteran's in-service left knee sprain was acute and 
transitory and resolved with treatment.  

In sum, there is no competent evidence showing that the 
veteran currently has a left knee disability.  Thus, the 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of a left knee injury.  
As such, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
appellant; the benefit-of-the-doubt rule is not applicable, 
and the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).  



Service connection claim for sinusitis

The veteran contends that he is entitled to service 
connection for sinusitis.  On review of the claims folder, 
there is no competent medical evidence showing that the 
veteran currently has sinusitis.  Examination in October 2001 
is negative for a diagnosis of sinusitis and associated x-
rays of the sinus were normal.  The veteran has not submitted 
any evidence showing that he currently has sinusitis.  As 
noted above, without a currently diagnosed disability, 
service connection may not be granted.  See Brammer, supra.  

The Board acknowledges two in-service diagnoses of sinusitis 
(see treatment records dated in December 1996 and July 1997), 
however such episodes were apparently acute and transitory 
and resolved with treatment.  The veteran also had complaints 
of nasal congestion in August 1996, November 1997, and 
November 1998, however, such complaints were attributed to 
upper respiratory infections; the respective treatment 
records showed no findings pertinent to the sinuses.  

Because the evidence fails to show a current diagnosis of 
sinusitis, the veteran's service connection claim for such 
disability is denied.  As the preponderance of the evidence 
is against the claim, the reasonable doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b) (West 2002).


Service connection claim for arthritis of multiple joints

The evidence of record fails to show a current diagnosis of 
arthritis of multiple joints.  X-rays of the right hand, 
right ankle, and left knee taken in conjunction with the 
October 2001 VA examination were negative.  As discussed 
above, absent a current disability, service connection for 
arthritis of multiple joints is not warranted.  See Brammer, 
supra.

The Board acknowledges in-service x-ray evidence of early 
arthritis of the right knee (see April 1999 treatment 
record), as well as current x-ray evidence of mild arthritis 
of the right knee.  Nevertheless, this evidence also shows 
that such arthritis is traumatic in nature and associated 
with the veteran's service-connected right knee meniscal tear 
injury, stemming from a gymnastics fall.  As there is no 
competent evidence establishing that the veteran has 
arthritis of multiple joints, the preponderance of the 
evidence is against the claim and therefore, it is denied.  

Although the veteran believes that he has residuals of a left 
knee injury, sinusitis, and arthritis of multiple joints 
which are related to his period of active service, his 
opinions as to medical matters is without probative value 
because he, as a layperson, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  


ORDER

Service connection for residuals of a left knee injury is 
denied.

Service connection for sinusitis is denied.

Service connection for arthritis of multiple joints is 
denied.  


REMAND

As discussed above, the VCAA imposes obligations on VA in 
terms of its duty to notify and assist claimants.

Review of the claims folder reflects that the veteran has not 
been furnished proper VCAA notice with respect to the 
increased rating claims currently on appeal.  A VCAA letter 
dated in September 2001 provided the elements necessary to 
establish service connection, but made no mention of what was 
necessary for increased evaluations.  Thus, because the Board 
does not have the authority to send the veteran notice, a 
remand is required for corrective action.

Further, during the pendency of the veteran's appeal, the 
schedular criteria by which skin disorders are rated changed.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002) (effective 
August 30, 2002).  Here, the veteran has not been informed of 
such amendments.  

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
the following claims:  entitlement to an 
evaluation in excess of 10 percent for 
status-post meniscal tear of the right 
knee; entitlement to a compensable 
evaluation for residual surgical scars of 
the right knee; entitlement to an 
evaluation in excess of 10 percent for 
status-post right ring finger avulsion 
injury; entitlement to a compensable 
evaluation for residual scar on the right 
ring finger, and entitlement to an 
evaluation in excess of 10 percent for 
right ankle sprain.

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing; and,

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency. 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  Upon completion of the above 
requested development, the RO should 
readjudicate the increased evaluations 
claims currently on appeal.  All 
applicable laws and regulations should be 
considered.  If any benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
SSOC and given the opportunity to respond 
thereto.  The SSOC should include the 
revised criteria for evaluating scars.  
See 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7805 (2004).

Thereafter, the case should be returned to the Board.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


